Exhibit 10.3

PATENT ASSIGNMENT

WHEREAS, Synecor LLC, a Delaware limited liability company (hereinafter
“Assignor”), owns the patent registrations and applications listed and described
on Schedule A attached hereto (the “Patents”); and

WHEREAS, Assignor and TransEnterix, Inc., a Delaware corporation (“Assignee”),
have entered into a Patent Acquisition and License Termination Agreement dated
June 26, 2009 (the “Agreement”), pursuant to which Assignor has agreed, inter
alia, to grant to Assignee all of Assignor’s right title and interest in and to
the Patents and Assignee desires to acquire the entire right, title and interest
in and to the Patents.

NOW, THEREFORE, for and in consideration of the sum of One Dollar ($1.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged:

1. Assignor hereby irrevocably sells, transfers, conveys and assigns to
Assignee, and Assignee shall acquire from Assignor all right, title and interest
in and to all Patents including, without limitation, causes of action and rights
to damages, payments, royalties and income for past, present or future
infringements or misappropriations with respect thereto, in all countries
relating to the Patents.

2. Upon Assignee’s request, with reasonable notice given, and without additional
consideration, Assignor shall execute any further papers and documents and do
such other acts as may be necessary and proper to vest full title in and to the
Patents in Assignee. Assignor shall assist Assignee, and any successor, in every
proper way to secure Assignee’s rights in the Patents in any and all countries,
including the execution of all applications, specifications, oaths, assignments
and all other instruments which Assignee shall reasonably deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Assignee, its successors, assigns, and nominees the sole and exclusive right,
title and interest in and to the Patents.

3. Assignor irrevocably constitutes and appoints Assignee, with full power of
substitution, to be its true and lawful attorney, and in its name, place or
stead, to execute, acknowledge, swear to and file, all instruments, conveyances,
certificates, agreements and other documents, and to take any action which shall
be necessary, appropriate or desirable to effectuate the transfer, or
prosecution of the Patents in accordance with the terms of this Agreement;
provided, however, that such power shall be exercised by Assignee only in the
event that Assignor fails to take the necessary actions required hereunder to
affect or record such transfer, or prosecution of the Patents following
Assignee’s reasonable request, and being given a reasonable opportunity to do
so. This power of attorney shall be deemed to be coupled with an interest and
shall be irrevocable.

6. Assignor also hereby authorizes the Commissioner of Patents to issue any and
all Letters Patent which may be granted upon the Patents herein referenced to
Assignee, as the assignee to the entire interest therein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Patent Assignment is executed at Durham, North Carolina
as of this 26 day of June, 2009.

 

  Synecor LLC   By:   /s/ Richard S. Stack, MD   Name:   Richard S. Stack, MD  
Title:   President

ACKNOWLEDGMENT

 

  State of North Carolina   )           ) ss:         County of Durham   )      

On this 27th day of June, before me, the undersigned, personally appeared
Richard S. Stack, personally known to me or proved to me on the basis of
satisfactory evidence to be the person who executed this instrument on behalf of
the corporation named herein, and acknowledged that s/he executed it in such
representative capacity.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

  /s/ Rebecca Booker   Notary Public   My Commission Expires on Nov. 3, 2011

 

-2-



--------------------------------------------------------------------------------

SCHEDULE A

Reference No.

  

Title

  

Serial No./Filing Date

TRX-100A

(formerly SYNC

3000)

   TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES    U.S. Provisional 60/720,943
Sept 27, 2005 TRX-100    TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES    U.S.
Provisional. 60/760,132 Jan 19, 2006 TRX-110    PROCEDURAL CANNULA FOR
TRANSGASTRIC SURGICAL PROCEDURES    U.S. Utility 11/655,445 January 19, 2007
TRX-200    PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES USING
NATUAL ORIFICE ACCESS    U.S. Provisional 60/794,563 Apr. 24, 2006 TRX-210   
PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES USING NATURAL
ORIFICE ACCESS    U.S. Utility 11/789,381 April 24, 2007 TRX-210PCT   
PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES USING NATURAL
ORIFICE ACCESS    PCT/US07/009936 April 24, 2007 TRX-210AUS    PROCEDURAL
CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES USING NATURAL ORIFICE ACCESS
   Australian 2007000243484 April 24, 2007 TRX-210CAN    PROCEDURAL CANNULA AND
SUPPORT SYSTEM FOR SURGICAL PROCEDURES USING NATURAL ORIFICE ACCESS    Canadian
2,650,474 April 24, 2007 TRX-210EPC    PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR
SURGICAL PROCEDURES USING NATURAL ORIFICE ACCESS    European 07755964.9
April 24, 2007

 

-3-



--------------------------------------------------------------------------------

SCHEDULE A

Reference No.

  

Title

  

Serial No./Filing Date

TRX-210JPN    PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES
USING NATURAL ORIFICE ACCESS    Japanese 2009-507760 April 24, 2007 TRX-300   
PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES USING NATUAL
ORIFICE ACCESS    U.S. Provisional 60/801,113 May 17, 2006 TRX-400    SYSTEM AND
METHOD FOR SINGLE PORT SURGICAL ACCESS    U.S. Provisional 60/801,034 May 17,
2006 TRX-500    SYSTEMS AND METHODS FOR RESTORING FUNCTION OF DISEASED BOWEL   
U.S. Provisional No. 60/818,765 July 6, 2006 TRX-510    SYSTEMS AND METHODS FOR
RESTORING FUNCTION OF DISEASED BOWEL    U.S. Utility 11/825,464 July 6, 2007
TRX-510PCT    SYSTEMS AND METHODS FOR RESTORING FUNCTION OF DISEASED BOWEL   
PCT/US07/15526 July 6, 2007 TRX-600    CLOSURE DEVICES AND METHODS FOR NATURAL
ORIFICE PROCEDURES    U.S. Provisional 60/826,535 September 21, 2006 TRX-610   
CLOSURE DEVICES AND METHODS FOR NATURAL ORIFICE PROCEDURES    U.S. Utility
11/903,340 Sept 21, 2007 TRX-610PCT    CLOSURE DEVICES AND METHODS FOR NATURAL
ORIFICE PROCEDURES    PCT/US07/20440 Sept 21, 2007 TRX-610EPC    CLOSURE DEVICES
AND METHODS FOR NATURAL ORIFICE PROCEDURES    European 07838610.9 Sept 21, 2007
TRX-610JPN    CLOSURE DEVICES AND METHODS FOR NATURAL ORIFICE PROCEDURES   
Japanese - Not yet available (based on PCT/US07/20440) Sept 21, 2007

 

-4-



--------------------------------------------------------------------------------

SCHEDULE A

Reference No.

  

Title

  

Serial No./Filing Date

TRX-900    SYSTEM AND METHOD FOR MULTI-INSTRUMENT SURGICAL ACCESS USING A SINGLE
ACCESS PORT    U.S. Provisional No. 60/819,235 July 7, 2006 TRX-910    SYSTEM
AND METHOD FOR MULTI-INSTRUMENT SURGICAL ACCESS USING A SINGLE ACCESS PORT   
U.S. Utility 11/804,063 May 17, 2007 TRX-910PCT    SYSTEM AND METHOD FOR
MULTI-INSTRUMENT SURGICAL ACCESS USING A SINGLE ACCESS PORT    PCT/US07/011795
May 17, 2007 TRX-910AUS    SYSTEM AND METHOD FOR MULTI-INSTRUMENT SURGICAL
ACCESS USING A SINGLE ACCESS PORT    Australian 2007254247 May 17, 2007
TRX-910CAN    SYSTEM AND METHOD FOR MULTI-INSTRUMENT SURGICAL ACCESS USING A
SINGLE ACCESS PORT    Canadian 2,652,548 May 17, 2007 TRX-910EPC    SYSTEM AND
METHOD FOR MULTI-INSTRUMENT SURGICAL ACCESS USING A SINGLE ACCESS PORT   
European 07794964.2 May 17, 2007 TRX-910JPN    SYSTEM AND METHOD FOR
MULTI-INSTRUMENT SURGICAL ACCESS USING A SINGLE ACCESS PORT    Japanese
2009-511061 May 17, 2007 TRX-1000    TRANSGASTRIC SURGICAL DEVICES AND
PROCEDURES    U.S. Utility 11/528,009 Sept 27, 2006 TRX-1000PCT    TRANSGASTRIC
SURGICAL DEVICES AND PROCEDURES    PCT/US06/037978 Sept 27, 2006 TRX-1000AUS   
TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES    Australian 2006294523 Sept 27,
2006 TRX-1000CAN    TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES    Canadian
2623948 Sept 27, 2006

 

-5-



--------------------------------------------------------------------------------

SCHEDULE A

Reference No.

  

Title

  

Serial No./Filing Date

TRX-1000JPN    TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES    Japanese
2008-533631 Sept 27, 2006 TRX-1000EPC    TRANSGASTRIC SURGICAL DEVICES AND
PROCEDURES    European 06825230.3 Sept 27, 2006 TRX-1100    ARTICULATING ACCESS
CANNULA    U.S. Provisional No. 60/971,900 Sept 12, 2007 TRX-1110    DEVICES AND
SYSTEMS FOR MINIMALLY INVASIVE SURGICAL PROCEDURES    U.S. Utility 12/209,586
Sept 12, 2008 TRX-1110PCT    DEVICES AND SYSTEMS FOR MINIMALLY INVASIVE SURGICAL
PROCEDURES    PCT/US08/10640 Sept 12, 2008 TRX-1120    SURGICAL SNARE WITH
ELECTROSURGICAL TIP AND METHOD OF USE    U.S. Utility 12/469,071 May 20, 2009
TRX-1200    SINGLE PORT ACCESS SYSTEM    U.S. Provisional 60/971,903 Sept 12,
2007 TRX-1300    MULTI-LUMEN CANNULA    U.S. Provisional 60/971,905 Sept 12,
2008 TRX-1310PCT    MULTI-LUMEN CANNULA    PCT/US08/76260 Sept 12, 2008 TRX-1700
   MULTI-INSTRUMENT ACCESS DEVICES AND SYSTEMS    U.S. Utility 12/209,408 Sept
12, 2008 TRX-1700PCT    MULTI-INSTRUMENT ACCESS DEVICES AND SYSTEMS   
PCT/US08/10663 Sept 12, 2008 9362-8PR    SATIATION DEVICES AND METHODS FOR
CONTROLLING OBESITY    U.S. Provisional No. 60/ 958,122 July 3, 2007 9362-8   
SATIATION DEVICES AND METHODS FOR CONTROLLING OBESITY    U.S. Utility 12/144,970
June 24, 2008 9362-8WO    SATIATION DEVICES AND METHODS FOR CONTROLLING OBESITY
   PCT/US08/007825 June 24, 2008

 

-6-



--------------------------------------------------------------------------------

SCHEDULE A

Reference No.

  

Title

  

Serial No./Filing Date

9362-9PR    DEVICES FOR TREATING GASTROESOPHAGEAL REFLUX DISEASE AND HIATAL
HERNIA, AND METHODS OF TREATING GASTROESOPHAGEAL REFLUX DISEASE AND HIATAL
HERNIA USING SAME    U.S. Provisional No. 60/958,303 July 3, 2007 9362-9   
DEVICES FOR TREATING GASTROESOPHAGEAL REFLUX DISEASE AND HIATAL HERNIA, AND
METHODS OF TREATING GASTROESOPHAGEAL REFLUX DISEASE AND HIATAL HERNIA USING SAME
   U.S. Utility 12/144,990 June 24, 2008

 

-7-